IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 6, 2009

                                       No. 08-30234                   Charles R. Fulbruge III
                                                                              Clerk


IN RE: KATRINA CANAL BREACHES LITIGATION

------------------------------------------------

MAUREEN O’DWYER et al.

                                                  Plaintiffs-Appellants
v.

BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana


Before GARWOOD, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants Maureen O’Dwyer et al. (“O’Dwyer”) appeal the
district court’s grant of Rule 12(c) judgment on the pleadings in favor of
Defendant-Appellee Board of Commissioners of the Port of New Orleans (“the
Port”). O’Dwyer’s appeal is without merit because it attempts to argue (1) an


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 08-30432

issue that was not raised or ruled upon below; and (2) an issue that relates to an
alternative ground not essential to the district court’s decision. Accordingly, we
affirm the district court’s judgment.
      On August 17, 2006, O’Dwyer filed a class action lawsuit in the Eastern
District of Louisiana seeking to recover damages for the levee breaches and
flooding caused by Hurricane Katrina; the Port was among the many defendants
named in this suit. O’Dwyer’s suit was consolidated within the In re: Katrina
Canal Breaches Litigation umbrella, and the claims at issue here were assigned
to the “Levee” category.
      On March 1, 2007, the district court issued Case Management Order No.
4 pursuant to Federal Rule of Civil Procedure 16. This pre-trial order directed
all class-action plaintiffs in the Levee category (“Levee Plaintiffs”) to file a single
Master Consolidated Class Action Complaint (“Master Complaint”). The order
specifically stated that the Master Complaint “shall supersede and replace all
previously filed class action complaints.” The Levee Plaintiffs complied with the
order and filed a Master Complaint, which alleged that the Port held full
responsibility and duty for the design, construction, and maintenance of certain
levees in New Orleans and that the Port was therefore liable for any flood
damage attributable to the failure of those levees.
      O’Dwyer filed a “Notice of Objection” to the Master Complaint, asserting
that the district court did not have the authority to supersede O’Dwyer’s
pleadings and objecting to the Master Complaint’s use of the word “superseding.”
O’Dwyer offered no reasoning or authority in support of this objection.
      The Port filed an answer to the Master Complaint on March 30, 2007, and
subsequently moved for judgment on the pleadings, seeking to dismiss all the
Master Complaint’s claims against the Port for failure to state a claim upon
which relief could be granted. No party opposed the Port’s motion.



                                          2
                                   No. 08-30432

      On October 12, 2007, the district court issued an order and reasons
granting the Port’s motion for judgment on the pleadings. The district court
noted that the motion was unopposed and granted the motion on the ground that
the Port had no duties or responsibilities under Louisiana law with respect to
levee maintenance or flood control; rather, the court held that La. Rev. Stat. §
38:307 vested such duties and responsibilities exclusively in another state
agency, the Orleans Levee District. No party filed a motion for reconsideration
or a new trial in response to the district court’s grant of the Port’s motion for
judgment on the pleadings, and on November 7, 2007, the Port filed a motion for
entry of final judgment under Rule 54(b). Again, no party opposed the motion.
Thus, on January 15, 2008, for the reasons stated in its order and reasons dated
October 12, 2007, the district court entered judgment dismissing with prejudice
the claims by O’Dwyer and others against the Port. O’Dwyer timely appealed,
and we now affirm.
      O’Dwyer argues that the district court erred in granting judgment on the
pleadings because it failed to consider the arguments presented in O’Dwyer’s
individual complaint but not presented in the Master Complaint. However, this
argument lacks merit because the Master Complaint, filed pursuant to the
district court’s Rule 16 pre-trial order, superseded O’Dwyer’s individual
complaint. It is well settled that “[o]nce the pretrial order is entered, it controls
the course and scope of the proceedings under Federal Rule of Civil Procedure
16(e), and if a claim or issue is omitted from the order, it is waived, even if it
appeared in the complaint.” Elvis Presley Enters., Inc. v. Capece, 141 F.3d 188,
206 (5th Cir. 1998) (citing Valley Ranch Dev. Co. v. FDIC, 960 F.2d 550, 554 (5th
Cir. 1992); Flannery v. Carroll, 676 F.2d 126, 129-30 (5th Cir. 1982)); see also
Rockwell Int’l Corp. v. United States, 549 U.S. 457, 474 (2007) (“Here, we have
not only an amended complaint, but a final pretrial order that superseded all
prior pleadings and ‘controll[ed] the subsequent course of the action’”) (citing

                                         3
                                        No. 08-30432

Fed. R. Civ. P. 16(e); Wilson v. Muckala, 303 F.3d 1207, 1215 (10th Cir. 2002)
(“[C]laims, issues, defenses, or theories of damages not included in the pretrial
order are waived even if they appeared in the complaint . . . .”)). Here, the
district court entered a Rule 16 pre-trial order stating that the Master
Complaint “shall supersede and replace all previously filed class action
complaints.”      Thus, O’Dwyer’s individual complaint was superseded, and,
contrary to O’Dwyer’s assertions, any arguments or claims that appear in
O’Dwyer’s individual complaint but not in the Master Complaint were waived
and cannot be considered on appeal.1 See, e.g., Am. Rice, Inc. v. Producers Rice
Mill, Inc., 518 F.3d 321, 335 (5th Cir. 2008) (“If a claim or issue is omitted from
the [pretrial] order, it is waived . . . .” (alteration in original)); Arsement v.
Spinnaker Exploration Co., LLC, 400 F.3d 238, 245 (5th Cir. 2005) (“It goes
without saying that a pre-trial order controls the scope and course of trial; a
claim or issue not included in the order is waived . . . .”); Elvis Presley Enters.,
141 F.3d at 206.2


       1
         Even if we were to consider the allegations in O’Dwyer’s individual complaint, we
would still find that the district court properly granted judgment on the pleadings because the
allegations in O’Dwyer’s individual complaint do not differ materially from those in the Master
Complaint, which, as discussed infra, were properly dismissed in light of La. Rev. Stat. §
38:307.
       2
           Alternatively, O’Dwyer contends that the district court should have allowed
amendment of O’Dwyer’s individual complaint before granting the Port’s motion for judgment
on the pleadings. However, this argument again fails to understand that the Master
Complaint, rather than O’Dwyer’s individual complaint, was the relevant document for the
district court to consider in evaluating whether judgment on the pleadings was proper. To the
extent that O’Dwyer argues that the district court erred in not permitting amendment to the
Master Complaint, such an argument is waived because neither O’Dwyer nor any other
plaintiff filed before the district court a motion to amend the Master Complaint or a motion for
reconsideration of the district court’s judgment on the pleadings. See Nichols v. Enterasys
Networks, Inc., 495 F.3d 185, 189 (5th Cir. 2007) (“As the issue has not been clearly raised in
front of the district court, it cannot be considered on appeal.”); FDIC v. Mijalis, 15 F.3d 1314,
1327 (5th Cir. 1994) (“[I]f a litigant desires to preserve an argument for appeal, the litigant
must press and not merely intimate the argument during the proceedings before the district
court. If an argument is not raised to such a degree that the district court has an opportunity
to rule on it, we will not address it on appeal.”).

                                               4
                                  No. 08-30432

      We decline to address O’Dwyer’s argument that the district court erred in
alternatively basing its decision upon La. Rev. Stat. § 9:2800(H).          As an
independent ground for granting the Port’s motion, the district court relied on
La. Rev. Stat. § 38:307, which gives the Orleans Levee District, not the Port,
“full and exclusive right, jurisdiction, power, and authority to locate, relocate,
construct, maintain, extend, and improve levees, embankments, seawalls, jetties,
breakwaters, water-basins, and other works in relation to such projects.” La.
Rev. Stat. § 38:307 (emphasis added). Based on § 38:307, the district court
concluded that the Levee Plaintiffs could prove no set of facts showing, as the
Master Complaint alleged, that the Port was responsible and liable for the
design, construction, maintenance, or failure of the levees and floodgates. We
agree, and we hold that because the district court properly granted the Port’s
motion under § 38:307, any error in its alternative reliance on § 9:2800(H) would
be harmless.
      Finally, O’Dwyer argues that the district court and the attorneys primarily
responsible for producing the Master Complaint were improperly motivated by
conflicts of interest and personal bias. However, these issues are not properly
presented in this appeal because O’Dwyer did not include them in her notice of
appeal. Cf. In re Katrina Canal Breaches Litig., No. 08-30362, 2008 WL 5069808
at *1 (5th Cir. 2008) (unpublished per curiam) (“O’Dwyer has filed, and the
district court denied, two motions to recuse the district judge. Neither of the
motions to recuse is part of this appeal. . . . We will not address issues that are
not relevant to this appeal.”).
      For these reasons, the judgment of the district court is AFFIRMED.




                                        5